Case 1:20-cv-01478-LMB-MSN Document 57-1 Filed 08/05/21 Page 1 of 4 PageID# 532




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

 REHANA BIBI,                                  )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )       Case No.: 1:20-CV-1478-LMB-MSM
                                               )
 MIR SHAKIL-UR-RAHMAN, et al.,                 )
                                               )
        Defendants.                            )

        YAHYA DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ORDER
        REQUIRING EVIDENCE PRESERVATION AND SPOUSAL DISCOVERY,
                            AND SANCTIONS

        Defendants Shoaib and Ayesha Yahya hereby reply in support of their Motion for Order

 Requiring Evidence Preservation and Spousal Discovery and Sanctions. Plaintiff Bibi’s

 Response Brief is a circular exercise in evasion that seeks to altogether avoid the appropriate

 response to the preliminary evidence of witness tampering submitted to the Court. So there is no

 doubt, the appropriate course of action is this: Having received the substantial preliminary

 evidence of witness intimidation via Faisel Masih’s Declaration, the Court should order

 discovery on that limited issue, including the electronic discovery of Mrs. Bibi’s devices, by

 qualified third parties consistent with Fed.R.Civ.P. 34, followed by an in-Court hearing in which

 the relevant witnesses can be cross-examined before the Court, to ascertain if witness

 intimidation has occurred, and if it has, who is responsible, and what the appropriate remedy

 should be.

        Faisal Masih has brought grave allegations to the Court’s attention. “Witness tampering

 is very serious misconduct. Trying improperly to influence a witness is fraud on the court and on

 the opposing party. Litigants that attempt to coerce witness into giving false testimony abuse the

 truth-seeking function of the courts and obstruct the courts' ability to solve disputes accurately
Case 1:20-cv-01478-LMB-MSN Document 57-1 Filed 08/05/21 Page 2 of 4 PageID# 533




 and efficiently. Not only does witness tampering interfere with the judicial branch's ability to

 function properly, it is a federal crime. See 18 U.S.C. § 1512(b) 1 . . . As such, tampering by the

 parties deserves the harshest sanction that the Court can deliver given the seriousness of the

 matter and in order to protect the judicial process.” Ramsey v. Broy, 2010 U.S. Dist. LEXIS

 27768 at *14-15 (S.D.Ill. March 24, 2010), citing Ty Inc. v. Softbelly’s Inc.(Ty I), 353 F.3d 528,

 537 (7th Cir. 2003) and Ty Inc. v. Softbelly’s Inc.(Ty II), 517 F.3d 494, 498 (7th Cir. 2008)

 (cleaned up).

         A declaration by a witness providing a first-hand account of witness intimidation is the

 appropriate means by which such misconduct should be brought to a court’s attention, to be

 followed by appropriate discovery and an evidentiary hearing, “so that the court can exercise its

 ‘ability to protect the integrity of its proceedings.’” Trentadue v. CIA, 2014 U.S. Dist. LEXIS

 119967 at *2-3 (D.Utah Aug. 26, 2014), quoting Davis v. Washington, 547 U.S. 814, 834 (2006)

 (internal punctuation omitted). See also, e.g., Perez v. Metro Dairy Corp., 2016 U.S. Dist.

 LEXIS 23246 at *4-6 (E.D.N.Y. Feb. 25, 2016) (ordering evidentiary hearing based on receipt of

 declaration of witness intimidation); Garvais v. Reliant Inventory Solutions, Inc., 2010 U.S. Dist.

 LEXIS 120413 at *3-6 (S.D.Ohio Nov. 15, 2010) (same).

         The Yahya Defendants have not suggested, and do not suggest, that the Court make

 factual determinations of witness intimidation based on mere declarations. What they seek, as

 stated in the instant Motion, is discovery to ascertain if there is documentary evidence

 demonstrating participation and/or knowledge by Mrs. Bibi or her husband in the conduct

 alleged by Faisel Masih, and a Court hearing with witnesses subject to cross-examination (via


 1
  “Whoever knowingly uses intimidation, threatens, or corruptly persuades another person, or attempts to
 do so, or engages in misleading conduct toward another person, with intent to . . . influence, delay, or
 prevent the testimony of any person in an official proceeding . . . shall be fined under this title or
 imprisoned not more than 20 years, or both.” 18 U.S.C. § 1512(b).


                                                    2
Case 1:20-cv-01478-LMB-MSN Document 57-1 Filed 08/05/21 Page 3 of 4 PageID# 534




 Zoom for those in Pakistan) on that subject. It is undisputed that Mrs. Bibi freely communicates

 with her husband and that he is aware of this suit in which she seeks vast sums of money;

 Plaintiff’s invocation of the distance between them and their economic status is a red herring, no

 matter how many times repeated.

        The Yahya Defendants largely agree2 with Plaintiff Bibi’s proposed method of examining

 her electronic records pursuant to Fed.R.Civ.P. 34, as set forth at p.10 of her Response. An

 independent third-party ESI firm and translator should be retained for this process. Moreover, the

 Yahya’s Motion (at p. 2-3) presents to the Court the case law outlining the crime-fraud exception

 to the spousal communications privilege, which demonstrates the Court authority to vitiate that

 privilege upon a prima facie evidentiary showing. Plaintiff concedes this case law is controlling.

 Resp. at 5-6. Quite simply, using the electronic discovery methods authorized by Rule 34, as

 well as any pertinent witness testimony, the Court can determine if the exception applies

        Accordingly, the Yahya Defendants reiterate their motion for targeted electronic

 discovery, followed by a hearing to determine if witness intimidation was committed by or with

 the knowledge of Plaintiff Bibi and/or her husband, Riaz Masih, and if so, the appropriate

 sanction.

 Respectfully Submitted,
 Shoaib Nooruddin Yahya & Ayesha Yahya

 By counsel:
 Juris Day, PLLC



 __________/s/_________________________
 Earl N. “Trey” Mayfield, III, VSB # 41691
 tmayfield@jurisday.com
 10521 Judicial Drive, Suite 200

 2
  The precise method used to obtain the relevant information would be determined by the electronic
 discovery experts.


                                                    3
Case 1:20-cv-01478-LMB-MSN Document 57-1 Filed 08/05/21 Page 4 of 4 PageID# 535




 Fairfax, VA 22030
 Voice: (703) 268-5600
 Facsimile: (703) 268-5602
 Counsel for Defendants
 Shoaib Nooruddin Yahya and Ayesha Yahya


                                 CERTIFICATE OF SERVICE

 I hereby certify that on August 5, 2021, I caused the foregoing document to be delivered via ECF
 to:

 Victor M. Glasberg, Esq.
 Glasberg & Associates
 121 S. Columbus St.
 Alexandria, VA 22314
 Tel. (703) 684-1100
 Fax (703) 684-1104
 vmg@robinhoodesq.com

 Matthew Sutter, Esq.
 Sutter & Terpak, PLLC
 7540A Little River Turnpike, First Floor
 Annandale, VA 22003
 Tel. (703) 256-1800
 Fax (703) 991-6116
 matt@sutterandterpak.com

 Alexandra Lydon, Esq.
 Legal Services of Northern Virginia
 100 N. Pitt Street, #307
 Alexandria, VA 22314
 Tel. (703) 504-9155
 Fax (571) 386-0641
 alydon@lsnv.org



                                                    ________/s/_________________
                                                    Trey Mayfield




                                                4
